DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 recites a limitation already recited in claim 42.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 44-46, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (2012/0107589) in view of Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334). Fujino teaches a silica glass precursor production method comprising stirring a silica solution containing silica particles to produce a dispersion solution ([0063]-[0064]). Fujino further teaches mixing a PVA solution to the silica solution, and providing for a mixed solution with a pH between 2.0 and 4.0 ([0077]). Fujino specifies the silica particles are dispersed in water, which generally has a pH of 7, and PVA is polyvinyl alcohol, which generally has pH in the range of 5-6.5. Fujino teaches the pH range of 2.0-4.0 allows for improved formability and fabricability of a composite shaped body with the desired nanopore. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a step of adding a pH adjuster to the silica solution, in order to provide for the desired pH of 2.0-4.0 in the dispersion solution, thereby assisting in forming a desired nanopore in a 3D network of the composite shaped body.
Fujino teaches PVA is a polymer that provides for the polymerization of the mixed solution ([0069]), but doesn’t specify a photopolymerization initiator. Nakayama teaches a similar idea comprising mixing a polymer dispersion and a silica dispersion (for example [0274], [0301]), to form a mesoporous silica glass precursor (abstract). Like Fujino, Nakayama further teaches using an initiator to promote polymerization.  Nakayama teaches the initiator can be a photopolymerization initiator to help control polymerization and curing of the polymer using ultraviolet energy, which is interpreted to be a step of irradiating with ultraviolet light ([0232], [0239]). Nakayama further teaches the photopolymerization initiator can be a ketone compound (i.e.1-hydroxy-cyclohexyl-phenyl-ketone ([0233]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a photopolymerization initiator, such as a ketone compound, as an alternatively initiator in the process of Fujino, so as to provide controlled polymerization of the polymer in the mixed solution.
Fujino further teaches casting the mixed solution into a container and forming a silica containing molded body (“a three-dimensional network”, “a shaped body”, [0079]-[0080]). Thus, in combination with adding the photopolymerization initiator and the step of irradiating with UV light, a silica containing molded body would be formed. 
Regarding claim 44, as mentioned above, Nakayama teaches irradiating with UV light to cure the solution ([0239]).
Regarding claim 45, as just mentioned, Fujino teaches casting the mixed solution into a container to form a shaped body ([0079]-[0080]), wherein the container is considered a mold of a predetermined shape.
Regarding claim 46, Fujino teaches the silica glass precursor comprises a porous body that is mesoporous having voids of 5 nm to 50 nm ([0085]).
Claims 48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (2012/0107589) and Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334 as applied to claim 42 above, and further in view of Larsen et al. (20120027673). Fujino doesn’t specify the pH is adjusted to a value determined by an average particle diameter of the silica particles. Larsen teaches a method for producing mesoporous zeolites ([0003]), comprising aggregates of nanocrystals of Si/Al formed from solutions of hydrolyzed silicon and aluminum sources, as well as colloidal or fumed silica ([0070]). Larsen teaches the degree of mesoporosity in mesoporous aggregates are dependent on the particle size and can be controlled by varying the pH of the reaction mixture ([0024], [0048]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a pH adjuster to adjust a pH of the dispersion of Fujino depending on the average particle size of the silica particles, so as to achieve the desired porosity in the  3D network of the composite shaped body of Fujino and Nakayama, as taught by Larsen. 
Regarding claim 53, Fujino teaches silica particles have an average particle diameter of 7nm ([0064]), which suggests a step of determining of the average particle diameter was performed.
Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (2012/0107589), Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334, and Larsen et al. (20120027673) as applied to claim 48 above, and further in view of Tyagi et al. (6,294,595). Fujino teaches silica nanocrystals used are on a nano order, i.e. 5nm-50nm ([0012]) and providing for a mixed solution with a pH between 2.0 and 4.0 ([0077]). Larsen teaches the formation of mesoporous aggregates can be controlled by adjusting a pH ([0048]). Tyagi teaches a silica dispersion comprising silica particles with a size of about 12nm (which is on a nano order) and increasing the pH of silica dispersion from 4.0 to 5.0, which is less than 6.1 (col. 12 lines 45-50, 61-67, col. 13 lines 1-3).  Tyagi teaches increasing the pH causes the silica particles to aggregate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the of the invention to have employed a similar step of adjusting the pH of the dispersion solution comprising silica particles with a size on a nano order, i.e. from 4.0 to 5.0, so as to promote the aggregation of the silica particles, thus providing for the desired porosity in the aggregates, as taught by Tyagi. 
Regarding claim 50, Tyagi further teaches well known pH adjusters includes acids, such hydrochloric acid, and bases, such as sodium hydroxide (col. 12 lines 53-55, 62-64). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized these well known pH adjusters as they are shown to be well known and effective means for effecting successful pH change in a solutions, as taught by Tyagi.
Regarding claim 51 Larsen teaches producing mesoporous aggregates approximately 200nm (which is considered on a micro order, i.e. 0.2 µm) in size ([0024]) while controlling the pH at value of about 10 to 13 ([0102]-[0103]).   
Regarding claim 52, Tyagi further teaches well known pH adjusters includes acids, such hydrochloric acid, and bases, such as sodium hydroxide (col. 12 lines 53-55, 62-64). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized these well known pH adjusters as they are shown to be well known and effective means for effecting successful pH change in a solutions, as taught by Tyagi.
Claims 42, 44, 46, 48, 54, and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Larsen et al. (2012/0027673) and Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334). Regarding claims 42, 44, 48 and 54-55, Müller teaches a method for producing a mesoporous silica glass precursor, comprising a stirring step of stirring a silica solution to produce a dispersion solution (col. 9 lines 25-28).  Müller further teaches the silica solution comprises a silica precursor, such as a colloid or pyrogenic silica (col. 7 lines 32-38), which is considered to be containing silica particles. Müller also teaches the process for producing the mesoporous silica can be carried out at basic, neutral or acidic pH (col. 8 lines 33-35), but fails to specify a pH adjuster based on particle size. Larsen teaches a method for producing mesoporous zeolites ([0003]), comprising aggregates of nanocrystals of Si/Al formed from solutions of hydrolyzed silicon and aluminum sources, as well as colloidal or fumed silica ([0070]). Larsen teaches the degree of mesoporosity in mesoporous aggregates are dependent on the particle size and can be controlled by varying the pH of the reaction mixture ([0025], [0048]). This suggests pH is a result effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to added a pH adjuster to adjust a pH of the dispersion of Müller depending on the average particle size of the silica particles, so as to achieve the desired mesoporosity in the mesoporous silica of Müller, as taught by Larsen. 
Müller further teaches mixing a polymer dispersion into the silica dispersion to form a mixed dispersion, wherein the polymer dispersion further comprises a polymerization initiator (col. 1 lines 60-62, col. 9 lines 28-30, col. 4 lines 51-67) to help aid in the polymerization reaction, but doesn’t specify a photopolymerization initiator. Nakayama teaches a similar idea comprising mixing a polymer dispersion and a silica dispersion (for example [0274], [0301]), to form a mesoporous silica glass precursor (abstract). Like Müller, Nakayama further teaches using an initiator to promote polymerization.  Nakayama teaches the initiator can be a photopolymerization initiator to help control polymerization and curing of the polymer using ultraviolet energy, which is interpreted to be a step of irradiating with ultraviolet light ([0232], [0239]). Nakayama further teaches the photopolymerization initiator can be a ketone compound (i.e.1-hydroxy-cyclohexyl-phenyl-ketone ([0233]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a photopolymerization initiator, such as a ketone compound, as an alternatively initiator in the process of Müller, so as to provide controlled polymerization of the polymer in the mixed solution. 
Regarding claim 46, Müller teaches producing a mesoporous silica glass (col. 8 lines 36-38), wherein the mesopores are pores having a diameter in the range of 2-50nm (col. 2 lines 9-10).  
Regarding claims 56-57, as mentioned, Müller teaches mixing into the silica dispersion solution a polymer dispersion (col. 9 lines 28-30). Müller teaches the polymer dispersion comprises an acrylic monomer having a hydroxyl group at one end of an alkyl chain and an acryloyl group at the other end of the alkyl chain.  Müller teaches preferred comonomers include hydroxyethyl acrylate, hydroxypropyl acrylate, hydroxylbutyl acrylates, and hydroxylethyl methacrylate (col. 4 lines 20-24).  
Regarding claim 58, Müller teaches the amount of initiator should be about 0.05 to 15 wt% of the monomer used (col. 4 line 51-55), which overlaps with the claimed range of 99:1 to 90:10 of monomer to initiator.
Regarding claim 59, Müller teaches in an example (col. 9 lines 26-30) using (84g+120g+24.4g) 228.4g of a dispersion solution and 20g of the initiator solution, which provides for a weight ratio of about 11:1. 
Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962), Larsen et al. (20120027673), and Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334) as applied to claim 48 above, and further in view of Tyagi et al. (6,294,595). Müller also teaches the process for producing the mesoporous silica can be carried out at basic, neutral or acidic pH (col. 8 lines 33-35). Larsen teaches the formation of mesoporous aggregates can be controlled by adjusting a pH ([0048]). Tyagi teaches a silica dispersion comprising silica particles with a size of about 12nm (which is on a nano order) and increasing the pH of silica dispersion from 4.0 to 5.0, which is less than 6.1 (col. 12 lines 45-50, 61-67, col. 13 lines 1-3).  Tyagi teaches increasing the pH causes the silica particles to aggregate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the of the invention to have employed a similar step of adjusting the pH of the dispersion solution comprising silica particles with a size on a nano order, i.e. from 4.0 to 5.0, so as to promote the aggregation of the silica particles, thus forming mesoporous aggregates, as taught by Tyagi.
Regarding claim 50, Tyagi further teaches well known pH adjusters includes acids, such hydrochloric acid, and bases, such as sodium hydroxide (col. 12 lines 53-55, 62-64). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized these well known pH adjusters as they are shown to be well known and effective means for effecting successful pH change in a solutions, as taught by Tyagi.
Regarding claim 51, Larsen teaches producing mesoporous aggregates approximately 200nm (which is considered on a micro order, i.e. 0.2 µm) in size ([0024]) while controlling the pH at value of about 10 to 13 ([0102]-[0103]).   
Regarding claim 52, Tyagi further teaches well known pH adjusters includes acids, such hydrochloric acid, and bases, such as sodium hydroxide (col. 12 lines 53-55, 62-64). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized these well known pH adjusters as they are shown to be well known and effective means for effecting successful pH change in a solutions, as taught by Tyagi.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962), Larsen et al. (2012/0027673), and Nakayama et al. (WO 2014/188924 represented by US PGPub 2016/0089334) as applied to claim 42 above, and further in view of Imai et al. (2013/0052117). Müller specifies forming thin films, but doesn’t specify a casting step involving a mold. Imai teaches a method for producing a mesoporous glass body comprising mixing a mesoporous silica precursor with an aqueous solution polymer, such as polyethylene glycol ([0061]-[0065]) and polymerized ([0167]).  Imai further teaches the mixture can be formed in a thin film ([0071]) or molded into any shape by placing the mixture into a reaction chamber having the desired shape, which essentially is a mold ([0068]-[0069]).  Imai essentially teaches the reaction to form the molded mesoporous body can be delayed until after it is casted into a mold.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided for the step of casting the mixed solution of Müller into a mold prior to complete polymerization of the mixture, in order to provide for a shaped silica glass precursor, as taught by Imai.   
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Regarding the 112 second paragraph rejection on claim 42, applicant points to paragraphs in the specification to identify the steps for forming a molded body. The rejection wasn’t questioning if the specification offers clarification on how a molded body was formed, but instead, if it was clear in the claim itself, how a molded body was formed. The steps as claimed goes from mixing to irradiating with light to form a molded body. It appears steps in between the mixing and the forming of the body were missing, such as placing the mixed solution into a mold and/or the actual step of polymerization/curing. Nonetheless, the amended claim will now be given its broadest interpretation, wherein a mold and/or a curing/polymerization step are implied, since UV light and a photopolymerization initiator are utilized.
Applicant argues Fujino fails to teach a pH adjuster is added. Fujino does not explicitly state adding a pH adjuster. However, it was presented that it would be obvious to add a pH adjuster because Fujino wants the mixed solution to have a pH in the range of 2.0 to 4.0. This is especially made obvious because the silica dispersion is made in water, which naturally has a pH of about 7, and the PVA solution naturally has a pH in the range of 5.0-6.5. Thus, in order to achieve the desired pH range of 2.0-4.0, and pH adjuster would be required.
Larsen was used to teach the obviousness of adding a pH adjuster to vary the pH of the reaction mixture to controlled the mesoporosity of the formed body. Applicant argues Larsen does not teach adding a pH adjuster when stirring the silica solution. In modifying Müller with Larsen, Müller already teaches mixing the solution by stirring and the addition of the pH adjuster would be added while stirring the mixed solution.
Applicant presented argument for Nakamura.  Nakamura was not a reference used in the rejection. Perhaps applicant meant to apply arguments to Nakayama. Nonetheless, Nakayama was not relied upon to teaches how hydrochloric acid was added to the mixture of Nakayama, but instead it was used to teaches the use of a photopolymerization initiator 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741